—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 20, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
During the time period for which claimant was receiving unemployment insurance benefits, he was performing services for a friend’s business for which he received compensation in accordance with bills and invoices that he had submitted. Under the circumstances, the Board’s determination that claimant was not totally unemployed is supported by substantial evidence. Claimant’s contention that he worked only five days during the period at issue and therefore should not be held liable for an overpayment for 26 days merely raised a question of credibility for the Board to determine. Furthermore, substantial evidence also exists to support the Board’s conclusion that claimant made willful false statements to obtain unemployment insurance benefits, thereby subjecting him to a forfeiture of future benefits.
Cardona, P. J., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.